Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed January 24, 2022 in reply to the Non-final Office Action mailed July 22, 2021. Claims 20, 24, 28, 34, and 36 have been amended; claims 1-19 and 29-33 have been canceled; and no claims have been newly added. Claims 20-28 and 34-36 are under examination.
Withdrawal of Prior Double Patenting Objection
Applicant’s argument is found acceptable. Therefore, the Double Patenting Objection to claim 36 presented in the Non-final Office Action mailed July 22, 2021 is hereby withdrawn. 
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34, which depends from claim 20, provides that the matrix is formed from a liquid precursor composition “comprising” the recited elements, which when applied to a medical device solidifies into a film comprising the matrix. However, in claim 20, the matrix is said to “consist essentially of” the very same elements, except the volatile solvent, presented in claim 34. Hence, one of ordinary skill in the art cannot definitively ascertain whether the matrix comprises or consists essentially of the recited elements, and thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Applicant’s argument that a matrix “consisting essentially of” A, B, C, and D made from a precursor composition “comprising” A, B, C, D, and a volatile solvent is definite because one would understand the difference in scope between “consisting essentially of” and “comprising” is the elimination of “whatever else” in the precursor composition that is “evaporated during the drying” is fuzzy handwaving at best. At the very least, what is “evaporated during drying” is arbitrary and subjective, depending on the conditions of the drying, which are not even specified. 
Claim 35 is indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I-II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 20-24, 26-28, and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter (U.S. Patent Application Pub. No. 2008/0194707), in view of Friedman et al. (J Dent Res. 1985; 64(11): 1319-1321), and the Eudragit Brochure (Evonik [online]; which Applicant submitted in the Information Disclosure Statement (IDS) filed August 22, 2016).
I. Applicant Claims
Applicant's elected subject matter is directed to a method for reducing the rate of an infection (e.g. CAUTI) comprising administering to a patient in need thereof, excluding oral cavity, a catheter coated by a sustained-release matrix formulation comprising ethyl cellulose (i.e. a hydrophobic polymer); dimethylaminoethyl methacrylate copolymer (i.e. EUDRAGIT E; e.g. at least one acid-pH sensitive polymer) embedded within, which forms 10-40 wt% of the matrix; and at least one therapeutic agent, e.g. chlorhexidine; wherein the weight ratio between said at least one hydrophobic polymer and said at least one acid-pH sensitive polymer is about 5:1 to about 1.5:1, and wherein the release period of the therapeutic agent is 3-240 hours.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Potter discloses a medical device, preferably a urinary catheter, for the treatment and prevention of microbial infections film coated by a sustained-release matrix formulation comprising at least one hydrophobic carrier polymer, e.g. polyvinyl chloride, having dispersed within at least one pH sensitive polymer, e.g. preferably EUDRAGIT polymers, which most preferably forms 10-20 wt% of the matrix, and at least one therapeutic agent, e.g. chlorhexidine; wherein the weight ratio between said at least one hydrophobic polymer and said at least one pH sensitive polymer is e.g. about 5:1, and wherein release of the therapeutic agent occurs e.g. when the pH drops and over e.g. 4 days (i.e. 96 hours, well within the range of 3-240 hours) (abstract; paragraphs 0001, 0005, 0007, 0009-0016, 0019, 0022, 0024-0026, 0031, 0033, 0046, 0053, 0056, 0068, 0069; Table 6).
Friedman et al. disclose a medical device coated by a sustained-release film comprising ethylcellulose (i.e. a hydrophobic polymer), having embedded within at least one therapeutic agent.
Eudragit Brochure discloses that Eugragit E copolymers are cost effective and ideally suited for including in film coatings, provide a smooth and glossy surface, provide excellent film adhesion to the underlying substrate, protect the active agent from moisture, and impart acidic-pH sensitive release of the active agent below pH 5.
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Potter does not explicitly disclose that the hydrophobic polymer is ethylcellulose, and that the pH sensitive polymer is dimethylaminoethyl methacrylate copolymer (i.e. EUDRAGIT E) that has an enhanced solubility at about or below pH 6.0. These deficiencies are cured by Friedman et al. and the Eudragit Brochure.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the respective teachings of Potter, Friedman et al., and the Eudragit Brochure, outlined supra, to devise Applicant's claimed method.
Potter discloses a medical device, e.g. urinary catheter, film coated by a matrix formulation comprising at least one hydrophobic carrier polymer and at least one pH sensitive polymer that controls release of the therapeutic active agent, for the treatment or prevention of microbial infections; wherein the polymer coating is a “thin film” and provides sustained release over a period of at least 96 hours. Since Potter discloses that the pH sensitive polymer can be a EUDRAGIT copolymer (paragraph 0031), that the selection of pH sensitive polymer permits control of the active agent release profile within the desired pH range, and that it is well known in the art to employ pH sensitive polymer matrices to release an active agent when the pH drops (i.e. becomes more acidic) (paragraphs 0007, 0031); since Friedman et al. disclose that ethylcellulose (i.e. a hydrophobic polymer) can be successfully employed as a carrier polymer for sustained-release film coatings having embedded therein an active, which coatings are for direct application to medical devices; and since the Eudragit Brochure discloses that Eugragit E copolymers are cost effective and ideally suited for including in film coatings, provide a smooth and glossy surface, provide excellent film adhesion to the underlying substrate, protect the active agent from moisture, and impart acidic-pH sensitive release of the active agent below pH 5; one of ordinary skill in the art would be motivated to employ ethyl cellulose as the hydrophobic polymer and a EUDRAGIT E copolymer as the "acid-pH sensitive" copolymer in the Potter et al. urinary catheter, and to administer the resulting urinary catheter to a patient in need thereof, with the reasonable expectation that the resulting film coating matrix will successfully adhere to the underlying medical device substrate, will protect the active agent from moisture, and will facilitate the acidic-pH dependent release of the active agent when the pH drops to pH below 5, thereby facilitating the treatment and prevention of microbial infection.
The claimed method is a method of treating or reducing the rate of an infection with the requisite step of administering to a patient in need thereof a medical device coated by a sustained release matrix. Claims 34 and 35 describe the process for coating the medical device with the sustained release matrix. Since the instant claims are directed to a method of using the device, and not a method of making the device, claims 34 and 35 are being treated as “product-by-process” limitations. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter (U.S. Patent Application Pub. No. 2008/0194707), in view of Friedman et al. (J Dent Res. 1985; 64(11): 1319-1321), the Eudragit Brochure (Evonik [online]; which Applicant submitted in the Information Disclosure Statement (IDS) filed August 22, 2016), and Sparer et al. (U.S. Patent Application Pub. No. 2004/0115273).
II. Applicant Claims
Applicant's elected subject matter is directed to a method of preventing an infection comprising administering to a subject in need thereof, excluding oral cavity, a medical device coated by a sustained-release film 30-150 microns thick comprising ethyl cellulose (i.e. a hydrophobic polymer) having embedded within dimethylaminoethyl methacrylate copolymer (i.e. EUDRAGIT E; e.g. at least one acid-pH sensitive polymer with an enhanced solubility at or below pH 6.0), and at least one therapeutic agent; wherein the weight ratio between said at least one hydrophobic polymer and said at least one acid-pH sensitive polymer is larger than 1. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Potter discloses a medical device, preferably a urinary catheter, for the treatment and prevention of microbial infections film coated by a sustained-release matrix formulation comprising at least one hydrophobic carrier polymer, e.g. polyvinyl chloride, having dispersed within at least one pH sensitive polymer, e.g. preferably EUDRAGIT polymers, which most preferably forms 10-20 wt% of the matrix, and at least one therapeutic agent, e.g. chlorhexidine; wherein the weight ratio between said at least one hydrophobic polymer and said at least one pH sensitive polymer is e.g. about 5:1, and wherein release of the therapeutic agent occurs e.g. when the pH drops and over e.g. 4 days (i.e. 96 hours, well within the range of 3-240 hours) (abstract; paragraphs 0001, 0005, 0007, 0009-0016, 0019, 0022, 0024-0026, 0031, 0033, 0046, 0053, 0056, 0068, 0069; Table 6).
Friedman et al. disclose a medical device coated by a sustained-release film comprising ethylcellulose (i.e. a hydrophobic polymer), having embedded within at least one therapeutic agent.
Eudragit Brochure discloses that Eugragit E copolymers are cost effective and ideally suited for including in film coatings, provide a smooth and glossy surface, provide excellent film adhesion to the underlying substrate, protect the active agent from moisture, and impart acidic-pH sensitive release of the active agent below pH 5.
Sparer et al. disclose a medical device, e.g. catheter coated by a drug delivery matrix formulation comprising at least one hydrophobic carrier polymer having dispersed within at least one therapeutic agent, wherein the polymeric coating is a thin film preferably about 0.1-100 microns thick (abstract; paragraphs 0002, 0008, 0010, 0042, 0080, 0083).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Potter does not explicitly disclose that the hydrophobic polymer is ethylcellulose, that the pH sensitive polymer has an enhanced solubility at about or below pH 6.0, and that the film coating is about 30-100 microns thick. These deficiencies are cured by Friedman et al., the Eudragit Brochure, and Sparer et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Potter, Friedman et al., the Eudragit Brochure, and Sparer et al., outlined supra, to devise Applicant's claimed method. 
Potter discloses a medical device, e.g. urinary catheter, film coated by a matrix formulation comprising at least one hydrophobic carrier polymer and at least one pH sensitive polymer that controls release of the therapeutic active agent, for the treatment or prevention of microbial infections; wherein the polymer coating is a “thin film” and provides sustained release over a period of at least 96 hours. Since Potter discloses that the pH sensitive polymer can be a EUDRAGIT copolymer (paragraph 0031), that the selection of pH sensitive polymer permits control of the active agent release profile within the desired pH range, and that it is well known in the art to employ pH sensitive polymer matrices to release an active agent when the pH drops (i.e. becomes more acidic) (paragraphs 0007, 0031); since Friedman et al. disclose that ethylcellulose (i.e. a hydrophobic polymer) can be successfully employed as a carrier polymer for sustained-release film coatings having embedded therein an active, which coatings are for direct application to medical devices; and since the Eudragit Brochure discloses that Eugragit E copolymers are cost effective and ideally suited for including in film coatings, provide a smooth and glossy surface, provide excellent film adhesion to the underlying substrate, protect the active agent from moisture, and impart acidic-pH sensitive release of the active agent below pH 5; one of ordinary skill in the art would be motivated to employ ethyl cellulose as the hydrophobic polymer and a EUDRAGIT E copolymer as the "acid-pH sensitive" copolymer in the Potter et al. urinary catheter, and to administer the resulting urinary catheter to a patient in need thereof, with the reasonable expectation that the resulting film coating matrix will successfully adhere to the underlying medical device substrate, will protect the active agent from moisture, and will facilitate the acidic-pH dependent release of the active agent when the pH drops to pH below 5, thereby facilitating the treatment and prevention of microbial infection.
Moreover, since Sparer et al. disclose that hydrophobic polymer coatings providing drug release on medical devices such as catheters are advantageously in the form of thin films about 0.1-100 microns thick for optimal drug release characteristics, one of ordinary skill in the art would be motivated to make Potter's "thin film" polymeric coating about e.g. 0.1-100 microns thick, with the reasonable expectation that the polymeric coatings will successfully provide sustained release of the therapeutic agent over a period of at least 96 hours.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not found persuasive.
i) Applicant contends that “the Office does not actually explain why in view of Potter a skilled artisan would expect success in treating an infection with formulations sensitive to pH decrease”, that “Potter universally and without exception discloses that during the infection the pH of the urine rises”, and thus “the Office is devoid of any technical rationale or evidence tending to explain why a skilled artisan would expect that any urinary infection could be treated with something that is responsive to acidic pH”. 
The Examiner, however, would like to point out the following:
1. Potter explicitly discloses that in one embodiment, their invention pertains to treating microbial infections by controlled release of an active agent from a device when the pH decreases (see paragraphs 0001, 0007). Hence, from this express disclosure of Potter that their method treats an infection with formulations sensitive to pH decrease, one of ordinary skill in the art would thus expect success in treating an infection with formulations sensitive to pH decrease.
2. In stark contrast to Applicant’s assertion, Potter is certainly not limited exclusively to devices which release the active when the pH increases, and are certainly not limited to treating merely urinary tract infections only. Moreover, neither of independent claims 20 or 36 says anything at all about urinary tract infections or urine and are also not so limited. 
3. Nevertheless, Potter does explicitly disclose that their methods are useful in the context of treating urinary tract infections and that the device to be coated is a urinary catheter. 
Further, as already noted in prior responses:
1. Potter is clearly and unequivocally not limited to a basic pH-sensitive polymer. Potter expressly discloses “a pH sensitive polymer” generally (see e.g. abstract, paragraph 0031), which is for facilitating the release of the active at the desired and predetermined pH. One of ordinary skill in the art would immediately understand that “a pH-sensitive polymer” covers within the scope of its purview both a basic pH-sensitive polymer and an acidic pH-sensitive polymer, i.e. for releasing the active, as desired, at either a basic pH or an acidic pH. Moreover, Potter expressly teaches this very point, i.e. that in one embodiment, the active can be released at a basic pH, and in another embodiment, the active can be released at an acidic pH (see e.g. paragraph 0007).  
2. Potter expressly teaches that the pH sensitive polymer can be e.g. any EUDRAGIT polymer. While Potter may exemplify a basic pH-sensitive EUDRAGIT polymer for use if the desired pH at which the active is to be released is a basic pH, Potter certainly says nothing at all about the pH-sensitive polymer necessarily being a basic pH-sensitive polymer generally. Potter is good for all that it expressly discloses and reasonably suggests to one of ordinary skill in the art, who is one of ordinary creativity, and not an automaton. Potter expressly teaches that in one embodiment, the active can be released at an acidic pH, and also expressly teaches that the pH-sensitive polymer is preferably a EUDRAGIT polymer. Anyone of ordinary skill in the art, in desiring active release at an acidic pH, would be able to select a suitable EUDRAGIT polymer, such as EUDRAGIT E, from e.g. the EUDRAGIT pH-sensitive polymer catalog to thus facilitate the acidic pH release. This is not a patentable advance by any stretch of the imagination, but is merely the work of the ordinary mechanic in the art. 
3. Potter is not limited to the specific example of employing a basic pH sensitive polymer to treat Proteus mirabilis infection in urine, and no one specific example or preferred embodiment constitutes a teaching away from the broader disclosure and non-preferred embodiments. Potter’s invention employs a “pH sensitive polymer” (see abstract; paragraphs 0010-0012, 0022; claim1), which is clearly broader in scope than a “basic pH sensitive polymer”, and includes “acidic pH sensitive polymers as well, which exhibit increased dissolution at lower (i.e. acidic) pH. 
4. In the introductory remarks, Potter explicitly teaches that “pH sensitive polymer” controlled release systems include embodiments wherein the active is released as the pH rises (i.e. at a basic pH), and also wherein “the active agent is released as the pH drops” (i.e. at an acidic pH) (see paragraph 0007). Potter is also not limited exclusively to treating microbial infections in urine in which the pH rises. At best, Potter perhaps could be construed to “prefer” an embodiment in which Eudragit L100 or Eudragit L400 basic-pH sensitive polymers are employed for treating microbial infection in urine cause by Proteus mirabilis, a microbe that liberates ammonia to increase pH. However, as already noted, the specific examples and preferred embodiments do not constitute a “teaching away” from the broader disclosure and non-preferred embodiments. 
5. Moreover, Potter no doubt never intends to limit their invention exclusively to “basic pH sensitive polymers”. Rather, Potter’s stated purpose is to provide “pH sensitive polymer” controlled release systems that release the active over an extended period of time and not too quickly, and to employ materials that are cheap and readily available and easily manufactured by conventional techniques (see paragraphs 0008-0009). 
6. Potter specifically teaches that the purpose of the pH sensitive polymer is to enable pH sensitive release of the antimicrobial agent, and that the nature of the pH sensitive polymer can be varied to control the specific pH at which release of the antimicrobial agent occurs (see paragraph 0031). In other words, Potter teaches one to select the type of pH sensitive polymer (e.g. acidic or basic) that will ensure release of the antimicrobial active at the desired pH range (e.g. acidic or basic, respectively), according to the particular application or intended use of the product.
7. Furthermore, Potter expressly teaches that the pH sensitive polymer is most preferably a EUDRAGIT copolymer (see paragraph 0031). Hence, Potter effectively directs one to refer to the EUDRAGIT catalog to select the appropriate EUDRAGIT copolymer that would ensure active release at the desired pH range. It would be well within the skill of the ordinary mechanic in the art, following the teachings of Potter, to consult the EUDRAGIT catalog, and select “an acid pH sensitive polymer”, e.g. EUDRAGIT E, to arrive at a product that ensures the release of the active at an acidic pH (i.e. release as the pH drops). This is not as patentable advance in the art in view of the cited prior art.     
8. Hence, since there is no requisite “basic pH sensitive polymer”, there is thus no need to “substitute” Potter’s “basic pH sensitive polymer”, as Applicant contends. On the contrary, Potter teaches one to select a pH sensitive EUDRAGIT copolymer (i.e. acidic or basic) that that will ensure release of the antimicrobial active at the desired pH range (e.g. acidic or basic, respectively), according to the particular application or intended use of the product. The prior art rejection is based at least in part on the notion that because Potter teaches to select a pH sensitive EUGRADIT copolymer (i.e. acidic or basic) to ensure release of the active at the desired pH (i.e. acidic or basic, respectively), it would be well within the skill of the ordinary mechanic in the art to consult the EUDRAGIT catalog, and select an acidic pH sensitive EUDRAGIT polymer (e.g. EUDRAGIT E) to arrive at a product that ensures active release at an acidic pH, e.g. pH 5.
ii) Applicant contends that “the modification of Potter according to Friedman make Potter unsuitable for its intended use, as evidenced by the attached factual declaration of Dr. Michael Friedman”, that “mirroring Potter’s teaching into the acidic conditions would result in a three-polymer carrier, whereas claim 20 reads on a two-component carrier”, that “data submitted in the Declaration of Dr. Friedman decisively demonstrates exactly the opposite of Potter’s purported teachings”, that “PEO does not improve the sensitivity to pH, it actually destroys the pH sensitivity” and “only when PEO…is excluded via the ‘consisting essentially of’ language in the claim 20 of the instant application is pH sensitivity present”, and thus “whatever the structure of the polymer matrix is in Potter, it is definitely not identical or similar to what is defined in the present claims”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Potter does not necessarily require PEO. Rather, Potter provides that the composition can include e.g. either a water-sensitive polymer, such as PEO, or a pH sensitive polymer. Since Potter does not necessarily require PEO, the argument appears to be moot. 
iii) Applicant contends that “claim 36 was not properly examined”, that “the language…is…a matrix of a homogenous blend obtainable by applying and drying a liquid precursor composition” and thus “the matrix is a homogenous blend of polymers”. 
The Examiner, however, would like to point out the following:
1. Even assuming, arguendo, that the claim does necessarily require that “the matrix is a homogenous blend of polymers”, one of ordinary skill in the art would certainly understand that a polymer matrix is not “homogeneous” in the exact same way that a solution is homogeneous. Rather, by a “homogenous” polymer matrix, one of ordinary skill in the art would no doubt understand that the polymers are blended together in a manner that they are relatively evenly dispersed. 
2. Potter discloses this very property. Potter discloses a blend of e.g. a pH sensitive polymer and a carrier polymer, in which the pH sensitive polymer is “adequately dispersed” within the carrier polymer. One of ordinary skill in the art would understand this to mean that the pH sensitive polymer is fairly evenly dispersed within the carrier polymer, and further, that this is essentially a “homogenous” matrix to the extent that a matrix can be “homogenous”. 
3. Applicant has provided no hard evidence to the contrary. While Applicant continues to assert that their matrix is manufactured by a different method than that employed by Potter, there is no evidence that the resulting matrix compositions are significantly distinct. On the contrary, they appear to be the very same, with a pH sensitive polymer evenly dispersed within the carrier polymer. 
As previously noted:
1. The instant claims are directed to a method for treating an infection, not to a method of manufacturing a medical device. The method of treatment requires the active step of administering the medical device stipulated in the claims. The medical device being administered is already film coated with the composition comprising the ethylcellulose, the EUDRAGIT polymer and the active. 
2. The cited prior art discloses the claimed method, i.e. the method of treatment comprising the active step of administering a medical device film coated with a composition comprising ethylcellulose, EUDRAGIT E100 polymer, and the antimicrobial active. As far as the product being administered, since the prior art is administering the same product, it does not matter if Applicant arrived at this product by a different road, i.e. solvent casting rather than extrusion. Indeed, Applicant says much about the difference between the extrusion and solvent casting methods, but does not establish with any concrete evidence that any real structural differences exist in the resulting film coatings. Moreover, none of the claims appear to even mention “solvent casting”. Only claims 34-36 describe the method by which the coated medical device being administered was obtained, i.e. applying and drying a liquid precursor composition comprising a volatile solvent. 
3. Regardless, Potter discloses solvent casting as well. Thus, even assuming that the solvent casting method does result in a film coat structure that is distinct from the extrusion method, and presuming that Applicant’s claims were amended to necessarily require that the coated medical device is obtained by solvent casting, it is noted that Potter expressly discloses that pH sensitive blends can be cast from solvents and that these cast formulations are able to successfully release active (e.g. see example 5). Furthermore, the Friedman film coating is also manufactured by solvent casting. One of ordinary skill in the art would certainly be quite familiar with the solvent casting method, and the advantages thereof.
iv) Applicant contends that “the clinical study result presented in the application was truly unexpected” that “a homogenous blend of…ethylcellulose and dimethylaminoethyl methacrylate…decreased incidence of catheter-associated urinary tract infections”. 
The Examiner, however, would like to point out the following:
1 The results are not “unexpected”. Applicant has merely shown that their matrix inhibits E. coli for over 22 days. So what, this is nothing but an arbitrary property. Documenting this property does not amount of “superior and unexpected results” unless Applicant can prove that this finding is actually superior and unexpected. Applicant has merely established that their antimicrobial matrix inhibits E. coli better than a placebo, this is certainly not unexpected at all, and is not the proper comparison to ever establish superior and unexpected results to overcome the Potter reference. Applicant appears to be arguing that they arrive at a structurally different matrix by a different means of manufacturing the matrix, and that this structural difference underlies superior and unexpected antimicrobial efficacy. Hence, in this case, Applicant should establish by a proper side-by-side comparison that their matrix manufactured by their method is superior to the very same matrix (i.e. same constituent elements in the same amounts) but manufactured by the Potter method. This has not been done, even for a single microbe and certainly not for the full spectrum of microbes that fall within the purview of the instant claims. 
As previously noted:  
1. The results are not necessarily unexpected at all. The cited prior art discloses, or at the very least reasonably suggests, treating infections by administering the claimed composition. Potter discloses that incorporating a pH sensitive polymer into a hydrophobic polymer matrix with an active agent results in a pH sensitive release of the active agent. By varying the nature of the pH sensitive polymer, one can set accordingly the pH at which release occurs (see paragraphs 0007, 0031). No doubt one of ordinary skill in the art would understand that employing an acidic pH sensitive polymer will ensure active agent release at an acidic pH (i.e. as the pH drops). 
2. The instant claims are not necessarily limited in any way whatsoever to treating any specific microbe, such as E. coli or S. mutans. Moreover, the instant claims, save claim 27, are not limited in any way whatsoever to a requisite duration of action. Claim 27 merely requires that the duration period ranges from 3 to 240 hours (i.e. up to 10 days). Hence, Applicant’s finding that S. mutans is inhibited for 79 days (i.e. 1,896 hours) and E.coli is inhibited for over 22 days (i.e. 528 hours) does not appear to be commensurate with the claimed subject matter. These seem to be significant outliers way outside the scope of claim 27.
3. Not only are the claims not limited specifically to treating infections by S. mutans or E. coli, there is no reason whatsoever why one of ordinary skill in the art would find the results presented necessarily unexpected. There is no “control” or comparative data presented. There is no preexisting expectation that would make the results “superior and unexpected”. As Applicant points out, the cited prior art does not even test against S. mutans. Applicant appears to be confusing merely documenting a new property or previously undocumented outcome as “unexpected results”. A documented property or outcome is not “unexpected” merely because it has not been disclosed in the prior art. If the prior art discloses that the composition treats or protects against microbial infection, but does not test every single microbe, Applicant cannot simply overcome an obviousness rejection merely by selecting a particular microbe that the prior art did not test, and test the effectiveness of the composition against that particular microbe and document the result and call it “unexpected”. Without question, such an approach is not going to be sufficient to overcome the obviousness rejection, especially since the method is not even limited to treating that selected microbe. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617